 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SonicWALL, Inc.
 
DEFERRED COMPENSATION PLAN



 
 

 

TABLE OF CONTENTS




     
Page
ARTICLE I TITLE AND DEFINITIONS
1
 
1.1
Definitions
1
       
ARTICLE II PARTICIPATION
6
 
2.1
Participation Date 
6
 
2.2
Resumption of Participation Following Return to Service
6
 
2.3
Change in Employment Status
6
       
ARTICLE III DEFERRAL ELECTIONS
6
 
3.1
Elections to Defer Compensation
6
 
3.2
Investment Elections
8
       
ARTICLE IV DEFERRAL ACCOUNTS AND TRUST FUNDING
9
 
4.1
Deferral Accounts
9
 
4.2
Trust Funding
9
       
ARTICLE V VESTING
10
       
ARTICLE VI DISTRIBUTIONS
10
 
6.1
Certain Distributions to Participants and Beneficiaries
10
 
6.2
Small Account Lump-Sum Distribution
11
 
6.3
Subsequent Election to Delay or Change Form of Payment
12
 
6.4
Distribution Timing
12
 
6.5
Installment Amounts
12
 
6.6
Unforeseeable Emergency Distributions
12
 
6.7
Scheduled In-Service Distribution
13
 
6.8
Death
13
 
6.9
Notice to Trustee
14
 
6.10
Time of Distribution
14
 
6.11
Limitation on Distributions to Covered Employees Prior to a Change of Control
14
 
6.12
Domestic Relations Order Distributions
14
 
6.13
Conflicts of Interest and Ethics Rules Distributions
14
 
6.14
FICA and Related Income Tax Distribution
14
 
6.15
State, Local and Foreign Tax Distribution
15
 
6.16
Code Section 409A Distribution
15
 
6.17
Tax Withholding
15
 
6.18
Inability to Locate Participant
15
       
ARTICLE VII CHANGE OF CONTROL
15
 
7.1
No New Participants Following Change of Control
15
 
7.2
Discretionary Termination and Accelerated Plan Distributions 30 Days Prior to or
Within 12 Months Following a Change in Control
15
       
ARTICLE VIII TERMINATION DUE TO CORPORATE DISSOLUTION OR PURSUANT TO BANKRUPTCY
COURT APPROVAL
15



 
-i- 

--------------------------------------------------------------------------------

 


     
Page
 
8.1
Corporate Dissolution
15
 
8.2
Bankruptcy Court Approval
16
       
ARTICLE IX ADMINISTRATION
16
 
9.1
Committee
16
 
9.2
Committee Action
16
 
9.3
Powers and Duties of the Committee
16
 
9.4
Construction and Interpretation
17
 
9.5
Information
17
 
9.6
Compensation, Expenses and Indemnity
17
 
9.7
Quarterly Statements
18
 
9.8
Claims Procedure
18
       
ARTICLE X MISCELLANEOUS
22
 
10.1
Unsecured General Creditor
22
 
10.2
Restriction Against Assignment
22
 
10.3
Withholding
22
 
10.5
Amendment, Modification, Suspension or Termination
22
 
10.5
Governing Law
23
 
10.6
Receipt or Release
23
 
10.7
Payments on Behalf of Persons Under Incapacity
23
 
10.8
Limitation of Rights and Employment Relationship
23
 
10.9
Headings
23
 
10.10
Entire Agreement
23


 
-ii- 

--------------------------------------------------------------------------------

 
SonicWALL
DEFERRED COMPENSATION PLAN
 
WHEREAS, the Company has established this Deferred Compensation Plan for a
select group of management or highly compensated employees; and
 
WHEREAS, this Deferred Compensation Plan, as amended and restated, is intended
to comply with Section 409A of the Internal Revenue Code;
 
NOW, THEREFORE, as of August 8, 2008, this Plan is hereby amended and restated
to read as follows:
 
 
ARTICLE I
 
TITLE AND DEFINITIONS
 
1.1 Definitions.  Whenever the following words and phrases are used in this
Plan, with the first letter capitalized, they shall have the meanings specified
below.
 
(a) “Account” or “Accounts” shall mean all of such accounts as are specifically
authorized for inclusion in this Plan.
 
(b) “Bankruptcy Court Approval” means the approval of a bankruptcy court
pursuant to 11 U.S.C. § 503(b)(1)(A).
 
(c) “Base Salary” shall mean a Participant’s annual base salary, excluding
bonus, commissions, incentive and all other remuneration for services rendered
to Company and prior to reduction for any salary contributions to a plan
established pursuant to Section 125 of the Code or qualified pursuant to Section
401(k) of the Code.
 
(d) “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death.  No beneficiary designation shall become effective until it
is filed with the Committee.  Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Committee with or
without the consent of the previous Beneficiary.  No designation of a
Beneficiary other than the Participant’s spouse shall be valid unless consented
to in writing by such spouse.  If there is no such designa­tion or if there is
no surviving designated Beneficiary, then the Participant’s surviving spouse
shall be the Beneficiary.  If there is no surviving spouse to receive any
benefits payable in accordance with the preceding sentence, the duly appointed
and currently acting personal representative of the Participant’s estate (which
shall include either the Participant’s probate estate or living trust) shall be
the Beneficiary.  In any case where there is no such personal representative of
the Participant’s estate duly appointed and acting in that capacity within 90
days after the Participant’s death (or such extended period as the Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant’s death), then
Beneficiary shall mean the person or persons who
Page 1 of 23

--------------------------------------------------------------------------------

Table of Contents
can verify by affidavit or court order to the satisfaction of the Committee that
they are legally entitled to receive the benefits specified hereunder.  In the
event any amount is payable under the Plan to a minor, payment shall not be made
to the minor, but instead be paid (a) to that person’s living parent(s) to act
as custodian, (b) if that person’s parents are then divorced, and one parent is
the sole custodial parent, to such custodial parent, or (c) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides.  If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within 60 days after the date the
amount becomes payable, payment shall be deposited with the court having
jurisdiction over the estate of the minor.  Payment by Company pursuant to any
unrevoked Beneficiary designation, or to the Participant’s estate if no such
designation exists, of all benefits owed hereunder shall terminate any and all
liability of Company.
 
(e) “Board of Directors” or “Board” shall mean the Board of Directors of Company
or, in the case of a delegation from the Board, the Compensation Committee of
the board of Directors of the Company.
 
(f) “Bonuses” shall mean the bonuses earned as of the last day of the Plan Year,
provided a Participant is in the employ of the Company on the last day of the
Plan Year.
 
(g) “Change of Control” shall mean a change in ownership or effective control of
the Company or in the ownership of a substantial portion of the Company’s
assets, as defined under Code Section 409A.
 
(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(i) “Code Section 409A” shall mean Code Section 409A and the final Treasury
regulations and other official guidance promulgated thereunder.
 
(j) “Code Section 409A Distribution” shall mean a distribution pursuant to
Section 6.16 hereof.
 
(k) “Commission” shall mean sales commission draws and any “sales commission
compensation” as such term is defined in Treasury Regulation
§1.409A-2(a)(12)(i).
 
(l) “Committee” shall mean the Committee appointed by the Board to administer
the Plan in accordance with Article VII.
 
(m) “Company” shall mean SonicWALL.
 
(n) “Compensation” shall be (i) for employee Participants, Base Salary, Bonus,
Commissions, and (ii) for Outside Director Participants, Directors’ meeting fees
and retainers.  Compensation does not include any severance payments or
benefits.
Page 2 of 23

--------------------------------------------------------------------------------

Table of Contents
 
(o) “Corporate Dissolution” shall mean a dissolution of the Company that is
taxed under Code Section 331.
 
(p) “Deferral Account” shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with amounts equal to (1) the
portion of the Participant’s Compensation that he or she elects to defer, and
(2) earnings and losses pursuant to Section 4.1.
 
(q) “Disability” shall mean the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering Company employees.
 
(r) “Distributable Amount” shall mean the balance in the Participant’s Deferral
Account.
 
(s) “Domestic Relations Order” shall mean a court order that qualifies as a
domestic relations order under Code Section 414(p)(1)(B).
 
(t) “Effective Date” shall mean, for Employee Participants, June 21, 2004, and
for Outside Director Participants, July 1, 2004.
 
(u) “Eligible Service Provider” shall mean (i) a group identified by the
Committee as highly compensated employees, and (ii) Outside Directors.
 
(v) “Entry Date” shall mean (i) January 1, which is also the Entry Date for
employees who are promoted, transferred or given a base salary increase so as to
become an Eligible Service Provider (whether for the first time or for the
second or more time) and for re-hires who were previously Eligible Service
Providers, (ii) for new employees who are Eligible Service Providers (including
re-hires who were not previously Eligible Service Providers), the first day of
the next payroll period commencing after the next paydate following receipt of
their deferral election by the Company; provided, however, that such new
employee’s deferral election must be submitted no later than 30 days following
their becoming newly eligible on the first day of the month following their
start date, or (iii) for Outside Directors who are Eligible Service Providers
for the first time, the first day of the next Company fiscal quarter following
their becoming an Outside Director; provided, however, that such new Outside
Director’s deferral election must be submitted no later than 30 days following
their becoming a newly eligible Outside Director.
 
(w) “FICA Amount” shall mean the aggregate Federal Insurance Contributions Act
(FICA) tax imposed on any Account under Code Sections 3101, 3121(a) and
3121(v)(2), as applicable and any corresponding tax withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of the
FICA amount.
Page 3 of 23

--------------------------------------------------------------------------------

Table of Contents
 
(x) “Fund” or “Funds” shall mean one or more of the investment funds selected by
the Committee pursuant to Section 3.2(b).
 
(y) “Initial Election Period” shall mean  (i) for newly hired Eligible Service
Providers who are eligible for the first time, the thirty (30) day period
measured from the date upon which the Eligible Service Provider becomes eligible
to participate in the Plan and any other non-qualified deferred compensation
plans required to be aggregated with the Plan under Code Section 409A, which
eligibility date is the first day of the month following their start date; and
(ii) for all other Eligible Service Providers (including Eligible Service
Providers who formerly were Eligible Service Providers), no later than the due
date for the irrevocable enrollment forms during the annual open enrollment
period of each year (the “Annual Open Enrollment Period”) held prior to the
beginning of the Plan Year for which the election is effective.  Elections shall
remain in effect for successive Plan years unless modified or revoked (with
respect to future Plan Years only) in a subsequent Annual Open Enrollment
Period.
 
(z) “Interest Rate” shall mean, for each Fund, an amount equal to the net gain
or loss on the assets of such Fund during each month.
 
(aa) “Outside Director” shall mean a member of the Board whom is not a Company
employee.
 
(bb) “Participant” shall mean any Eligible Service Provider who becomes a
Participant in this Plan in accordance with Article II and maintains an account
balance.
 
(cc) “Payment Date” shall mean (i) in the case of a Participant who has elected
a Scheduled Withdrawal Date, a payment commencing on or about February 15 of the
year(s) elected (but not in any other calendar year); or (ii) for any other
Participant, on or about the month following the Participant’s Separation From
Service (but always in the same year as the Separation From Service, except if
the Separation From Service is in December, in which case the Payment Date shall
mean a payment commencing on or about January 15 of the following year (and
shall be paid within such following year).  The amount distributed will be based
on the valuation of the Account as determined on the last business day of the
prior month.
 
(dd) “Plan” shall be this SonicWALL Deferred Compensation Plan.
 
(ee) “Plan Year” shall mean January 1 to December 31; provided, however that the
first Plan Year shall be a short plan year from the Effective Date to December
31, 2004.
 
(ff) “Retirement” means the Participant’s Separation From Service at age 55 or
later following at least five Years of Service.
 
(gg) “Scheduled Withdrawal Date” shall mean the distribution date elected by the
Participant for an in-service withdrawal of amounts from such Accounts deferred
in a given Plan Year, and earnings and losses attributable thereto, as set forth
on the election form for such Plan Year.
 
(hh) “Separation From Service” shall mean a separation from service as defined
under Code Section 409A.  For this purpose, the employment relationship will be
treated
Page 4 of 23

--------------------------------------------------------------------------------

Table of Contents
as continuing intact while the Participant is on military leave, sick leave or
other bona fide leave of absence, except that if the period of such leave
exceeds six (6) months and the Participant does not retain a right to
re-employment under an applicable statute or by contract, then the employment
relationship will be deemed to have terminated on the first day immediately
following such six-month period.  A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Company.
 
(ii) “Specified Employee” shall mean a Participant who, as of the date of his or
her Separation from Service, is a key employee of the Company.  For this
purpose, a Participant is a key employee if he or she meets the requirements of
Code section 416(i)(1)(A)(i), (ii) or (iii) (disregarding Code section
416(i)(5)).  As of 2008, this generally includes (i) the top fifty (50) Company
officers with compensation greater than $150,000 per year, (ii) a 5% owner of
the Company, or (iii) a 1% owner of the Company with compensation greater than
$150,000 per year.  For purposes of the preceding sentence, “compensation” means
compensation as such term is defined in the 401(k) Plan for Code section 415
purposes.  The determination of who is a Specified Employee shall be made on
December 31 of each year and shall include any employee who qualified as a
Specified Employee at any time during the preceding twelve-month period.  Once
so determined, the list of Specified Employees shall be initially effective on
the following April 1 and shall remain effective for twelve months (i.e.,
through March 31 of the following year).
 
(jj) “Trust” shall mean the Company Deferred Compensation Plan Trust.
 
(kk) “Trustee” shall mean the trustee of the Trust.
 
(ll) “Unforeseeable Emergency” shall mean (a) a severe financial hardship to a
Participant resulting from an illness or accident of the Participant or his or
her spouse, Plan I beneficiary or dependent (as defined in section 152 of the
Code, but without regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof),
(b) loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster), or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.
 
(mm) “Year of Service” shall mean a period of 12 consecutive months during which
the Participant is employed by the Employer or serves as a Board
member.  Service commences on the date the Participant first commences service
for the Employer and ends on the date that the Participant quits, retires, is
discharged, is determined to be Totally Disabled or dies.
Page 5 of 23

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE II             

 
PARTICIPATION
 
2.1 Participation Date.  An Eligible Service Provider shall become a Participant
in the Plan by completing such requirements as are designated by the Company,
including but not limited to:
 
(a) Timely electing to defer a portion of his or her Compensation in accordance
with Section 3.1,
 
(b) Completing an investment election form as set forth in Section 3.2, and
 
(c) Filing a life insurance application form, if applicable.
 
An Eligible Service Provider who completes the requirements of the preceding
sentence shall commence participation in this Plan as of the next applicable
Entry Date.
 
2.2 Resumption of Participation Following Return to Service.  If a Participant
ceases to be an Eligible Service Provider and thereafter becomes an Eligible
Service Provider again, he or she will again become a Participant as of the
Entry Date following the date on which he or she again became an Eligible
Service Provider, provided he or she satisfies the requirements set forth in
Section 2.1.  Any scheduled Plan payments the Participant has been receiving
shall continue to be paid as previously scheduled.
 
2.3 Change in Employment Status.  If any employee Participant continues in the
employ of the Employer but ceases to be an Eligible Service Provider, the
individual shall continue to be a Participant until the entire amount of his
benefit is distributed; provided, however, the individual shall not be entitled
to make Compensation deferrals during the period that he is not an Eligible
Service Provider.  In the event that the individual subsequently again becomes
an Eligible Service Provider, the individual may resume full participation on
the next January 1 Entry Date in accordance with Section 3.1.
 
 
ARTICLE III

 
DEFERRAL ELECTIONS
 
3.1 Elections to Defer Compensation.
 
(a) Annual Open Enrollment.  Prior to the beginning of each Plan Year, each
Eligible Service Provider (including newly eligible Eligible Service Providers
who were formerly Eligible Service Providers) may elect to execute a
compensation reduction agreement with the Employer to reduce his or her
Compensation by a specified percentage not exceeding, (i) for Eligible
Employees, 80% of their Base Salary and 100% of their other Compensation, and
(ii) for Outside Directors, 100% of their Compensation.  Such agreement shall
become irrevocable as of the last day of the calendar year in which it is made
and shall be effective, with respect to Eligible Employees, with the first
payday in the following Plan Year and with respect
Page 6 of 23

--------------------------------------------------------------------------------

Table of Contents
to Outside Directors, with the first day of service in the following Plan
Year.  Except with respect to payroll periods that cross-over from one calendar
year to the next, the election shall not be effective with respect to
Compensation relating to services already performed.  With respect to
Compensation that qualifies as a Commission, the services relating to such
Compensation shall be deemed performed in the year in which the customer pays
the Company.  An election once made will remain in effect for paydays falling in
the duration of the Plan Year.  After the beginning of a Plan Year, a
Participant will not be permitted to change, terminate or revoke his or her
Compensation Deferral election for such Plan Year, except to the limited extent
provided for in Sections 6.6 (relating to the automatic cessation of deferrals
for the remainder of the Plan Year in the event of an Unforeseeable Emergency
distribution) and 7.2 (providing for the automatic cessation of deferrals on and
after a Change of Control).   Amounts credited to a Participant’s Account prior
to the effective date of any new election will not be affected and will be paid
in accordance with that prior election.
 
(b) Newly Eligible Service Providers.  The same rules as in Section 3.1(a) above
shall also apply to individuals who become Eligible Service Providers for the
first time, except (i) such new Eligible Service Providers shall have no more
than thirty (30) days following their becoming eligible for the first time under
the Plan or any other non-qualified deferred compensation plans of the Employer
required to be aggregated with the Plan in which to elect to have their
Compensation reduced, and (ii) the agreement shall become effective, with
respect to Eligible Employees, with the first full payroll period commencing
following the receipt of their election by the Company and with respect to
Outside Directors, with the first day of service following the receipt of their
election by the Company.  Newly eligible Outside Directors may not, however,
defer quarterly fees payable on account of the Company’s fiscal quarter in which
the election is made.
 
(c) Commissions and Bonuses Payable in a Subsequent Year.  If Commissions or
Bonuses are earned in one calendar year and would normally be paid in the first
quarter of the ensuing calendar year, they shall be deferred and distributed
based upon the election made by the Eligible Service Provider in the open
enrollment period in the year prior to the year in which they was earned.  For
newly Eligible Service Providers, any such Commissions and Bonuses shall be
deferred and distributed based upon their initial election made with respect to
the year in which it was earned (or the year in which it was paid to the
Company, with respect to Commissions); provided, however, that such election may
apply to no more than the total amount of such Compensation multiplied by the
ratio of the number of days remaining in the applicable performance period after
such election becomes irrevocable over the total number of days in the
applicable performance period.
 
EXAMPLE: In the December, 2007 open enrollment period, an Eligible Service
Provider elects to defer 75% of her annual bonus for 2008.  The 2008 annual
bonus is normally paid in March, 2009.  The deferral and distribution of her
2008 annual bonus otherwise payable in March 2009 are controlled by her election
made in the 2007 open enrollment period.
 
(d) Year-End Cross-Over Payroll Periods.  Paydays relating to periods of service
that cross-over the calendar year end shall be covered by the Participant’s
deferral
Page 7 of 23

--------------------------------------------------------------------------------

Table of Contents
election in effect for the later year, consistently with the default rules under
Treasury Regulation §1.409A-2(a)(13).
 
(e) Limitation on Deferral Changes.  The dollar amount of any Plan deferrals
shall not be reduced or increased during any Plan Year by virtue of any
Participant election to increase, decrease or terminate his or her rate of
deferral in any other employee benefit plan, including the Company’s employee
stock purchase plan; except as permitted by Code Section 409A with respect to
changes in deferral elections under the Company’s 401(k) Plan and Code section
125 flexible benefits plan (or as otherwise permitted under Code Section 409A).
 
(f) General Rules.  Employee Participant deferrals shall be reduced by the
amount(s), if any, which may be necessary to satisfy all applicable income and
employment tax withholding and FICA contributions;
 
(g) 401(K) Plan Deferrals.  Any deferral elections made under the Company’s
401(k) Plan shall be determined based on the employee Participant’s compensation
after reduction for the Deferral Amounts made pursuant to the Plan.
 
3.2 Investment Elections.
 
(a) At the time of making the deferral elections described in Section 3.1, the
Participant shall designate, on a form provided by the Committee, the types of
investment funds in which the Participant’s Account will be deemed to be
invested for purposes of determining the amount of earnings to be credited to
that Account.  In making the designation pursuant to this Section 3.2, the
Participant may specify that all or any multiple of his or her Account be deemed
to be invested, in whole percentage increments, in one or more of the types of
investment funds provided under the Plan as communicated from time to time by
the Committee.  On a form provided by the Committee, a participant may change
each of the investment allocations while employed or after termination.  Changes
made by the 25th day of any month will be effective the first business day of
the month following receipt of the change.  If a Participant fails to elect a
type of fund under this Section 3.2, he or she shall be deemed to have elected
the Money Market type of investment fund.
 
(b) The Committee shall select from time to time, in its sole and absolute
discretion, commercially available investments of each of the types communicated
by the Committee to the Participant pursuant to Section 3.2(a) above to be the
Funds.  The Interest Rate of each such commercially available investment fund
shall be used to determine the amount of earnings or losses to be credited to
Participant’s Account under Article IV.
 
(c) Special 2005 Elections.
 
(i) In accordance with Internal Revenue Service Notice 2005-1, Q&A-21,
Participants may make a deferral election with respect to 2005 Compensation that
has not been paid or become payable at the time of election, and superseding
their prior election, if any, with respect to such Compensation, on or before
March 15, 2005, or such earlier time as is determined by the Committee (or its
designee) in its sole discretion.
Page 8 of 23

--------------------------------------------------------------------------------

Table of Contents
 
(ii) In accordance with Internal Revenue Service Notice 2005-1 and the proposed
Treasury regulations promulgated under Code Section 409A, and notwithstanding
any contrary provision of the Plan, a Participant may elect to rescind or reduce
his or her 2005 Compensation deferral election made under Section 3.1 by filing
a form specified by the Committee (or its designee) with the Committee (or its
designee) no later than December 31, 2005, or such earlier time as is determined
by the Administrator (or its designee), in its sole discretion.  The amount
subject to such election shall be distributed to the Participant in a single
lump sum payment of cash (or its equivalent) in calendar year 2005 or, if later,
the Participant’s taxable year in which the amount becomes earned and vested.
 
 
ARTICLE IV
 
DEFERRAL ACCOUNTS AND TRUST FUNDING
 
4.1 Deferral Accounts.  The Committee shall establish and maintain a Deferral
Account for each Participant under the Plan.  Each Participant’s Deferral
Account shall be further divided into separate subaccounts (“investment fund
subaccounts”), each of which corresponds to an invest­ment fund elected by the
Participant pursuant to Section 3.2(a).  A Participant’s Deferral Account shall
be credited as follows:
 
(a) On the third business day after amounts are withheld and deferred from a
Participant’s Compensation, the Committee shall credit the investment fund
subaccounts of the Participant’s Deferral Account with an amount equal to
Compensation deferred by the Participant in accordance with the Participant’s
election under Section 3.2(a); that is, the portion of the Participant’s
deferred Compensation that the Participant has elected to be deemed to be
invested in a certain type of investment fund shall be credited to the
investment fund subaccount corresponding to that investment fund;
 
(b) Each business day, each investment fund subaccount of a Participant’s
Deferral Account shall be credited with earnings or losses in an amount equal to
that determined by multiplying the balance credited to such investment fund
subaccount as of the prior day plus contributions credited that day to the
investment fund subaccount by the Interest Rate for the corresponding fund
selected by the Company pursuant to Section 3.2(b).
 
(c) In the event that a Participant elects for a given Plan Year’s deferral of
Compensation to have a different time and/or method of distribution than in a
prior Plan Year, all amounts attributed to the deferral of Compensation for such
Plan Year shall be accounted for in a manner which allows separate accounting
for the deferral of Compensation and investment gains and losses associated with
such Plan Year’s deferral of Compensation.
 
4.2 Trust Funding.  The Company has created a Trust with First American
Trust.  The Company shall cause the Trust to be funded each year.  The Company
shall contribute to the Trust an amount equal to the amount deferred by each
Participant.
 
Although the principal of the Trust and any earnings thereon shall be held
separate and apart from other funds of Company and shall be used exclusively for
the uses and purposes of Plan Participants and Beneficiaries as set forth
therein, neither the Participants nor
Page 9 of 23

--------------------------------------------------------------------------------

Table of Contents
their Beneficiaries shall have any preferred claim on, or any beneficial
ownership in, any assets of the Trust prior to the time such assets are paid to
the Participants or Beneficiaries as benefits and all rights created under this
Plan shall be unsecured contractual rights of Plan Participants and
Beneficiaries against the Company.  Any assets held in the Trust will be subject
to the claims of Company’s general creditors under federal and state law in the
event of insolvency as defined in Section 3.1 of the Trust.
 
The assets of the Plan and Trust shall never inure to the benefit of the Company
and the same shall be held for the exclusive purpose of providing benefits to
Participants and their Beneficiaries and for deferring reasonable expenses of
administering the Plan and Trust.
 
 
ARTICLE V
 
VESTING
 
A Participant shall be 100% vested in his or her Deferral Account.
 
 
ARTICLE VI
 
DISTRIBUTIONS
 
6.1 Certain Distributions to Participants and Beneficiaries
 
(a) Earliest Distributions.
 
(i) Regular Participants.  Except as permitted by the Plan and Code Section 409A
in connection with a Change of Control Event, a Corporate Dissolution, pursuant
to a Bankruptcy Court Approval, a conflicts of interest or ethics rule
distribution under Section 6.13, a FICA and related income tax distribution
under Section 6.14, a state, local or foreign tax distribution under Section
6.15, or a Code Section 409A Distribution, in no event may the account of a
Participant who is not a Specified Employee be distributed earlier than (i) the
Participant’s Separation From Service, (ii) the Participant’s Disability, (iii)
the Participant’s death, or (iv) a specified time under Section 6.7 hereunder,
(v) a Change in Control, (vi) the occurrence of an Unforeseeable Emergency, or
(vii) as required to satisfy a Domestic Relations Order.
 
(ii) Specified Employee Participants.  Except as permitted by the Plan and Code
Section 409A in connection with a Change of Control Event, a Corporate
Dissolution, pursuant to a Bankruptcy Court Approval, a conflicts of interest or
ethics rules distribution under Section 6.13, a FICA and related income tax
distribution under Section 6.14, a state, local or foreign tax distribution
under Section 6.15, or a Code Section 409A Distribution, in no event may a
Specified Employee’s account be distributed earlier than (i) six (6) months
following the Specified Employee’s Separation From Service (or if earlier, the
Specified Employee’s death), (ii) the Specified Employee’s Disability, (iii) the
Specified Employee’s death, (iv) a specified time under Section 6.7 hereunder,
(v) a Change in Control, (vi) the occurrence of an Unforeseeable Emergency, or
(vii) as required to satisfy a Domestic Relations Order.  In the event a
Specified Employee’s Plan distributions are delayed due to the six-month delay
Page 10 of 23

--------------------------------------------------------------------------------

Table of Contents
requirement, the amounts otherwise payable to the Specified Employee during such
period of delay shall be paid on a date that is at least six months and one day
following Separation From Service, but no later than the end of the calendar
year in which such six month and one day period ends (or, if earlier, within 60
days following the death of the Specified Employee).  The Participant’s other
scheduled distributions, if any, shall not be affected by the period of delay.
 
(b) Lump-Sum or Installment Payment Initial Elections Upon Separation From
Service.  At the same time their initial elections for any Plan Year are made,
Participants shall elect to have their Compensation deferrals for that Plan Year
paid out following their Separation From Service in one of the following forms
of payment:
 
(1) Lump sum cash payment; or
 
(2) Two to five substantially equal annual installments; or
 
(3) Only upon a Separation From Service due to a Participant’s Retirement or
Disability, two to fifteen substantially equal annual installments.
In no event shall any Plan payments be made later than December 31 of the
fifteenth year following the year in which the Participant had a Separation From
Service pursuant to Retirement or Disability or later than December 31 of the
fifth year following the year in which the Participant had a Separation From
Service for any other reason.  Any payments scheduled to be made later shall
instead be paid out in the fifteenth year (for Retirement or Disability) or
fifth year (for other Separations From Service) following the year in which the
Participant had a Separation From Service.
 
(c) Other Plan Payments.  All Plan payments not specified in Section 6.1(b),
except for certain scheduled in-service withdrawals as specified in Section 6.7,
shall be made in the form of a lump-sum payment.
 
(d) Installment Payments Treated as Single Payments.  All installment payments
under the Plan are considered a single payment for purposes of complying with
Code Section 409A.
 
(e) 2008 Special Election. Notwithstanding the foregoing, a Participant may
change a previous election with respect to one or more of the 2005, 2006, 2007
or 2008 Plan Years, provided that the deferred amounts with respect to any such
Plan Year is not scheduled to be distributed in whole or in part prior to
January 1, 2009, and further provided that such new election cannot provide for
a distribution in whole or in part in calendar year 2008. Such election shall be
made in the manner and at the time determined by the Committee, but in no event
may such election be made after December 7, 2008.
 
6.2 Small Account Lump-Sum Distribution.  If, on the date of a Participant’s
Separation From Service, their Plan Account is less than $25,000, then their
Account shall be distributed in a lump-sum in the month following such
Participant’s Separation From Service (but in the same calendar year as such
Separation From Service), or, if the Participant is a Specified Employee, on the
date that is six months and one day following such Participant’s Separation From
Service (or, if earlier, within 60 days following the death of the Specified
Employee).
Page 11 of 23

--------------------------------------------------------------------------------

Table of Contents
 
6.3 Subsequent Election to Delay or Change Form of Payment.
 
(a) A Participant’s initial election to receive a distribution may be delayed or
the form of payment changed by filing an election, in the form required by the
Committee, at least one year in advance of the date upon which any distribution
would otherwise have been made pursuant to the prior election.  Such election
shall not be effective for a period of one year, and must delay the initial
payment by a period of at least five years, but may not result in any payment
being made more than then five years following the year in which a Separation
From Service occurs other than pursuant to a Participant’s Retirement or
Disability or more than fifteen years following the year in which a Separation
From Service occurs pursuant to a Retirement or Disability.  With respect to
scheduled in-service distributions under Section 6.7, any such election may not
result in annual installment payments being made over more than a five year
period.  In the absence of such timely filed election, the value of such
Participant’s Account shall be distributed in accordance with their previously
timely filed Account election.
 
(b) Because Plan installment payments are considered a single payment for
purposes of Code Section 409A, a subsequent election may accelerate the method
of distribution.  For example, if a Participant initially elected to receive
Retirement or Disability payments in five annual installments following her
Separation From Service, she could make a timely election to instead take a
lump-sum distribution five years following her Separation From
Service.  Moreover, a subsequent election may change a lump-sum distribution to
an installment election, so long as, in either case, the initial payment is
delayed for a period of at least five (5) years, the election is not effective
for one (1) year and is made at least one (1) year in advance of the date upon
which the first distribution would have otherwise been made.
 
(c) Because installment payments are treated as a single payment, any subsequent
election must apply to all of the installment payments.  For example, if a
Participant initially elected to receive Retirement or Disability payments in
five annual installments following her Separation From Service, the Participant
may not elect to defer the 1st, 2d, 3rd and 5th installments only, but must also
defer the 4th installment.
 
6.4 Distribution Timing.  Installment distributions shall commence, and lump-sum
distributions shall be made on the Payment Date, or, for Specified Employees (or
their estates or beneficiaries), if later, at least six months and one day after
the date upon which they incur a Separation From Service, but no later than the
end of the calendar year in which such six month and one day period ends or, if
earlier, upon their death.  Subsequent installment payments, if any shall be
made on or about each anniversary of the Payment Date, but always in the same
calendar year as the anniversary of the Payment Date.
 
6.5 Installment Amounts.  For purposes of this Section 6, installment payments
shall be determined by dividing the value of the Participant’s Account at the
time of such installment by the number of payments remaining.
 
6.6 Unforeseeable Emergency Distributions.  With the consent of the Committee, a
Participant may withdraw up to one hundred percent (100%) of his or her Account
as may be required to meet a sudden Unforeseeable Emergency of the
Participant.  Such distribution may only be made if the amounts distributed with
respect to an Unforeseeable Emergency may not
Page 12 of 23

--------------------------------------------------------------------------------

Table of Contents
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).  A Participant who receives an
Unforeseeable Emergency distribution shall not be eligible to make Plan
deferrals until the following Plan Year.
 
6.7 Scheduled In-Service Distribution.  A Participant may elect, as provided in
his or her Participant deferral election, to receive one or more scheduled
in-service (i.e., commencing while employed by the Company, or, for outside
director Participants, while serving as a Board member) distributions relating
to the Plan Year to which the deferral election relates.  Such in-service
distributions may only be scheduled for years at least two full calendar years
following the end of the calendar year to which the deferrals relate.
 Participants may elect to receive in-service distributions of deferrals in a
lump-sum or in annual installments of  from two to five years.
 
EXAMPLE: In the December, 2008 open enrollment period, an Eligible Participant
elects to receive an in-service distribution of 50% of her 2009 plan deferrals,
plus earnings and losses thereon, in 2012.  This includes an annual bonus
payable in 2010 but earned in 2009.  Because the scheduled in-service
distribution is at least two full calendar years following the end of 2009 (the
end of the year to which the deferrals relate), the election is permissible.
 
Each scheduled in-service distribution may only be postponed in accordance with
Section 6.3 hereof.  In the event a Participant incurs a Separation From Service
prior to receiving the first scheduled payment, then the scheduled in-service
distribution election shall be without further force and effect and the
applicable Separation From Service distribution provisions of the Plan and the
Participant’s deferral election shall control.  Similarly, in the event a
Participant incurs a Separation From Service after receiving the first scheduled
in-service distribution payment, and if the Separation From Service is not
pursuant to Retirement or Disability, then any scheduled future installments of
the in-service distribution election shall be without further force and effect
and the applicable Separation From Service distribution provisions of the Plan
and the Participant’s deferral election shall control.  If, however, a
Participant incurs a Separation From Service after receiving their first
scheduled in-service distribution payment, then the scheduled in-service
distributions will be made according to their schedule and will take precedence
over the Participant’s other deferral elections; provided, however, that the
first scheduled payment following the Separation From Service for a Specified
Employee shall be paid on a date that is at least six months and one day
following Separation From Service, but no later than the end of the calendar
year in which such six month and one day period ends (or, if earlier, upon the
death of the Specified Employee).
 
6.8 Death.  If a Participant dies prior to undergoing a Separation From Service,
his or her designated Beneficiary or Beneficiaries will receive the balance of
his or her Account in a lump-sum in accordance with Section 6.4.  Distribution
to the Beneficiary or Beneficiaries will be made as soon as administratively
practical in the month following the Committee’s receipt of satisfactory proof
of the Participant’s death.  A Participant may designate a Beneficiary or
Beneficiaries, or change any prior designation of Beneficiary or Beneficiaries
by giving notice to
Page 13 of 23

--------------------------------------------------------------------------------

Table of Contents
the Committee on a form designated by the Committee (spousal consent to such
change may be required on the form designated by the Committee).  If more than
one person is designated as the Beneficiary, their respective interests shall be
as indicated on the designation form.  If upon the death of the Participant
there is, in the opinion of the Committee, no designated Beneficiary for part or
all of the Participant’s Account, the amount as to which there is no designated
Beneficiary will be paid to his or her surviving spouse or, if none, to his or
her estate (such spouse or estate shall be deemed to be the Beneficiary for
purposes of the Plan) as soon as is practicable.
 
6.9 Notice to Trustee.  The Committee will notify the Trustee in writing
whenever any Participant or Beneficiary is entitled to receive benefits under
the Plan.  The Committee’s notice shall indicate the form, amount and frequency
of benefits that such Participant or Beneficiary shall receive.
 
6.10 Time of Distribution.  In no event will distribution to a Participant be
made later than the date specified by the Participant in his or her election to
defer Compensation; provided, however, that if a Participant is a Specified
Employee, his or her election shall be subject to the six (6) month distribution
delay requirements of the Plan and Code Section 409A.
 
6.11 Limitation on Distributions to Covered Employees Prior to a Change of
Control.  Notwithstanding any other provision of this Article VI, in the event
that, prior to a Change of Control, the Participant is a “covered employee” as
that term is defined in Section 162(m)(3) of the Code, or would be a covered
employee if his or her Account were distributed in accordance with his or her
election, and the Committee reasonably anticipates that Participant’s scheduled
Plan distributions would cause the Employer to forego an income tax deduction
with respect to such distribution by virtue of Code Section 162(m), then such
Participant’s distributions shall be delayed until the earlier of (i) the
earliest date at which the Committee reasonably anticipates that the Employer’s
deduction related to the distribution will not be limited by virtue of Code
Section 162(m), or (ii) the calendar year in which the Participant undergoes a
Separation From Service, subject to complying with any six (6) month
distribution delay requirements of this Plan and Code Section 409A.
 
6.12 Domestic Relations Order Distributions.  The Committee, in its sole
discretion, may accelerate a payment (or payments) make such payments to an
individual other than the Participant as necessary to comply with the terms of a
Domestic Relations Order.
 
6.13 Conflicts of Interest and Ethics Rules Distributions.  The Committee, in
its sole discretion, may accelerate a payment (or payments) as necessary (i) for
any U.S. federal officer or employee in the executive branch of the U.S. federal
government to comply with an ethics agreement with the U.S. federal government,
or (ii) to avoid violating a U.S. federal, state, local or foreign ethics law or
conflicts of interest law, as specified under Code Section 409A.
 
6.14 FICA and Related Income Tax Distribution.  The Committee, in its sole
discretion, may permit a distribution from a Participant’s Account sufficient to
pay any FICA Amounts due upon the vesting of any Company contribution as well as
to satisfy the income tax withholding requirements with respect to the FICA
Amount and income tax payments under this
Page 14 of 23

--------------------------------------------------------------------------------

Table of Contents
Section 6.14.  In no event may the total payment under this Section 6.14 exceed
the aggregate of the FICA Amount and the related income tax withholding.
 
6.15 State, Local and Foreign Tax Distribution.  The Committee, in its sole
discretion, may permit a distribution from a Participant’s Account sufficient to
pay any state, local or foreign tax obligations arising from participation in
the Plan that apply to an amount deferred under the Plan prior to the scheduled
distribution of such amount.  In the event the Committee exercises such
discretion, the Committee may also permit a distribution sufficient to pay
related income tax withholding in accordance with Code Section 409A.  In no
event may the total payment under this Section 6.15 exceed the aggregate amount
of such taxes due.
 
6.16 Code Section 409A Distribution.  In the event that the Plan fails to
satisfy the requirements of Code Section 409A, then the Committee, in its sole
discretion, may permit a distribution from a Participant’s Account up to the
maximum amount required to be included in income as a result of the failure to
comply with Code Section 409A.
 
6.17 Tax Withholding.  Payments under this Article VI shall be subject to all
applicable withholding requirements for state and federal income taxes and to
any other federal, state or local taxes that may be applicable to such payments.
 
6.18 Inability to Locate Participant.  In the event that the Committee is unable
to locate a Participant or Beneficiary within two years following the required
Payment Date, the entire amount allocated to the Participant’s Deferral Account
shall be forfeited.  If, after such forfeiture, the Participant or Beneficiary
later claims such benefit, such benefit shall be reinstated without interest or
earnings.
 
 
ARTICLE VII
 
CHANGE OF CONTROL
 
7.1 No New Participants Following Change of Control.  No individual may commence
participation in the Plan following a Change of Control.
 
7.2 Discretionary Termination and Accelerated Plan Distributions 30 Days Prior
to or Within 12 Months Following a Change in Control.  Notwithstanding any other
Plan provisions, the Board, in its sole discretion, may terminate the Plan and
accelerate all scheduled Plan distributions within 30 days prior to or 12 months
following a Change in Control by means of an irrevocable election; provided that
such termination and distribution acceleration complies with the requirements of
Code Section 409A.
 
 
ARTICLE VIII
 
TERMINATION DUE TO CORPORATE DISSOLUTION OR PURSUANT TO BANKRUPTCY COURT
APPROVAL
 
8.1 Corporate Dissolution.  The Board, in its sole discretion, may terminate the
Plan and accelerate all scheduled Plan distributions within 12 months following
a Corporate
Page 15 of 23

--------------------------------------------------------------------------------

Table of Contents
Dissolution; provided that such termination and distribution acceleration
complies with the requirements of Code Section 409A.
 
8.2 Bankruptcy Court Approval.  The Administrator, in its sole discretion, may
terminate the Plan and accelerate all scheduled Plan distributions pursuant to
Bankruptcy Court Approval; provided that such termination and distribution
acceleration complies with the requirements of Code Section 409A.
 
 
ARTICLE IX
 
ADMINISTRATION
 
9.1 Committee.  A Committee shall be appointed by, and serve at the pleasure of,
the Compensation Committee of the Board.  The number of members comprising the
Committee shall be determined by the Compensation Committee of the Board, which
may from time to time vary the number of members.  A member of the Committee may
resign by delivering a written notice of resignation to the Compensation
Committee of the Board.  The Board may remove any member by delivering a
certified copy of its resolution of removal to such member.  Vacancies in the
membership of the Committee shall be filled promptly by the Compensation
Committee of the Board.  Following a Change of Control, however, the Board’s
authority regarding the Committee shall automatically be transferred to the
Committee, so that thereafter, only the Committee may take any actions affecting
the Committee, including determining the number of members of the Committee,
removing Committee members and appointing new members.
 
9.2 Committee Action.  The Committee shall act at meetings by affirmative vote
of a majority of the members of the Committee.  Any action permitted to be taken
at a meeting may be taken without a meeting if, prior to such action, a written
consent to the action is signed by all members of the Committee and such written
consent is filed with the minutes of the proceedings of the Committee.  A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant.  The Chairman or any other member or
members of the Committee designated by the Chairman may execute any certificate
or other written direction on behalf of the Committee.
 
9.3 Powers and Duties of the Committee.
 
(a) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the following:
 
(1) To select the Funds in accordance with Section 3.2(b) hereof;
 
(2) The discretionary authority to construe and interpret the terms and
provisions of this Plan;
 
(3) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;
Page 16 of 23

--------------------------------------------------------------------------------

Table of Contents
 
(4) To maintain all records that may be necessary for the administra­tion of the
Plan;
 
(5) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;
 
(6) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;
 
(7) To appoint a Plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe; and
 
(8) To take all actions necessary for the administration of the Plan.
 
9.4 Construction and Interpretation.  The Committee shall have full discretion
to construe and interpret the terms and provisions of this Plan, which
interpretations or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or
Beneficiary.  The Committee shall administer such terms and provisions in a
uniform and nondiscriminatory manner and in full accordance with any and all
laws applicable to the Plan.
 
9.5 Information.  To enable the Committee to perform its functions, the Company
shall supply full and timely information to the Committee on all matters
relating to the Compensation of all Participants, their death or other events
which cause termination of their participation in this Plan, and such other
pertinent facts as the Committee may require.
 
9.6 Compensation, Expenses and Indemnity.
 
(a) The members of the Committee shall serve without compensation for their
services hereunder.
 
(b) Expenses and fees associated with the administration of the Plan shall be
paid by the Company.
 
(c) To the extent permitted by applicable state law, the Company shall indemnify
and hold harmless the Committee and each member thereof, the Board of Directors
and any delegate of the Committee who is an employee of the Company against any
and all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct.  This indemnity shall not
preclude such further indemnities as may be available under insurance purchased
by the Company or provided by the Company under any bylaw, agreement or
otherwise, as such indemnities are permitted under state law.
Page 17 of 23

--------------------------------------------------------------------------------

Table of Contents
 
9.7 Quarterly Statements.  Under procedures established by the Committee, a
Participant shall receive a statement with respect to such Participant’s
Accounts no less frequently than on a quarterly basis.
disputes.
 
9.8 Claims Procedure.  If a Participant or Beneficiary (a “Claimant”) asserts a
right to a benefit under the Plan which has not been received, the Claimant must
file a written claim for such benefit with the Committee.  All other claims must
be made in writing and filed with the Committee within one hundred eighty (180)
days of the date on which the event that caused the claim to arise
occurred.  Any claim must state with particularity the determination desired by
the Claimant.  The claims and review procedure set forth in this Section 9.8
will be administered in accordance with ERISA Section 503.  Any written notice
that is required to be given to the Claimant may, at the option of the Committee
and in accordance with applicable guidance issued under ERISA Section 503, be
provided electronically.
 
(a) Non-Disability Claims.
 
(i) Notification of Decision.  The Committee will consider a Claimant’s claim
(other than a claim for benefits due to a Disability) (a “Non-Disability Claim”)
within a reasonable time, but no later than ninety (90) days after its receipt
of the claim, unless the Committee determines that special circumstances require
an extension of time for processing the claim, in which case written notice of
the extension will be furnished to the Claimant before the termination of the
initial ninety (90) day period.  In no event will such extension exceed a period
of ninety (90) days from the end of the initial ninety (90) day period.  The
extension notice will indicate the special circumstances requiring the extension
of time and the date by which the Committee expects to render its decision on
the Non-Disability Claim.  The Committee will notify the Claimant in writing:
 
(1) that the Claimant’s requested determination has been made, and that the
Non-Disability Claim has been allowed in full; or
 
(2) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, which notice will set forth:
 
(A) the specific reason(s) for the denial of the Non-Disability Claim;
 
(B) specific reference(s) to pertinent provisions of the Plan upon which the
denial was based;
 
(C) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;
 
(D) an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure; and
Page 18 of 23

--------------------------------------------------------------------------------

Table of Contents
 
(E) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review (as set
forth in Section 9.8(a)(iii).
 
(ii) On or before sixty (60) days after receiving a notice from the Committee
that the Claimant’s Non-Disability Claim has been denied, in whole or in part,
the Claimant (or the Claimant’s duly authorized representative) may file with
the Committee a written request for a review of the denial of the claim.  The
Claimant (or the Claimant’s duly authorized representative):
 
(1) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant (as defined in ERISA)
to the Non-Disability Claim;
 
(2) may submit written comments or other documents to the Committee; and/or
 
(3) may request a hearing, which the Committee, in its sole discretion, may
grant.
 
(iii) Decision on Review of the Non-Disability Claim.  The Committee will render
its decision on review promptly, but not later than sixty (60) days after the
Committee receives the Claimant’s timely written request for a review of the
denial of the Non-Disability Claim.  If the Committee determines that special
circumstances require an extension of time for reviewing the Non-Disability
Claim, written notice of the extension will be furnished to the Claimant before
the termination of the initial sixty (60) day period.  In no event will such
extension exceed a period of sixty (60) days from the end of the initial sixty
(60) day period.  The extension notice will indicate the special circumstances
requiring the extension of time and the date by which the Committee expects to
render its decision on review.  In rendering its decision, the Committee will
take into account all comments, documents, records and other information
submitted by the Claimant (if any) relating to the Non-Disability Claim, without
regard to whether such information was submitted or considered in the initial
Claim determination.  If the Committee wholly or partly denies the
Non-Disability Claim on review, the Committee will provide written notice to the
Claimant which will set forth:
 
(1) the specific reasons for the denial of the claim;
 
(2)  the specific reference(s) to the pertinent Plan provisions upon which the
denial was based;
 
(3)  a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in ERISA) to his or her claim for benefits; and
 
(4) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).
 
(b) Disability Claims.
Page 19 of 23

--------------------------------------------------------------------------------

Table of Contents
 
(i) Notification of Decision.  The Committee will consider a Claimant’s claim
for benefits due to a Disability (a “Disability Claim”) within a reasonable
time, but no later than forty-five (45) days after its receipt of the Claim,
unless the Committee determines that special circumstances require an extension
of time to process the Claim, in which case written notice of the extension will
be furnished to the Claimant before the termination of the initial forty-five
(45) day period.  In no event will such extension exceed a period of thirty (30)
days from the end of the initial forty-five (45) day period.  However, if the
Committee determines that special circumstances require an additional extension
of time to process the Disability Claim, the Committee will notify the Claimant
in writing before the end of the initial thirty (30) day extension period.  In
no event will such additional extension exceed a period of thirty (30) days from
the end of the initial thirty (30) day extension period.  The extension notice
will indicate the special circumstances requiring the extension of time and the
date by which the Committee expects to render its decision on the Disability
Claim.  The extension notice also will explain the standards on which the
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the Disability Claim and the additional information needed to resolve those
issues, and notice that the Claimant will be afforded at least forty-five (45)
days within which to provide the specified information.  The Committee will
notify the Claimant in writing:
 
(1) that the Claimant’s requested determination has been made, and that the
Disability Claim has been allowed in full; or
 
(2) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, which notice will set forth:
 
(A) the specific reason(s) for the denial of the Claim;
 
(B) specific reference(s) to pertinent provisions of the Plan upon which the
denial was based;
 
(C) a description of any additional material or information necessary for the
Claimant to perfect the Claim, and an explanation of why such material or
information is necessary;
 
(D) an explanation of the Plan’s Claims review procedure and the time limits
applicable to such procedure;
 
(E) a copy of any internal rule, guideline, protocol or other similar criteria
relied on in denying the Claim or a statement that such rule, guideline,
protocol or other similar criteria was relied on in denying the Claim and that a
copy of it will be provided without charge upon request; and
 
(F) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review (as set
forth in Section 9.8(b)(iii)).
 
(ii) Review of a Denied Disability Claim.  On or before one hundred eighty (180)
days after receiving a notice from the Committee that the Claimant’s Disability
Claim has been denied, in whole or in part, a Claimant (or the Claimant’s duly
authorized
Page 20 of 23

--------------------------------------------------------------------------------

Table of Contents
representative) may file with the Committee a written request for a review of
the denial of the Claim.  The Claimant (or the Claimant’s duly authorized
representative):
 
(1) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant (as defined in ERISA)
to the Disability Claim;
 
(2) may submit written comments or other documents to the Committee; and/or
 
(3) may request a hearing, which the Committee, in its sole discretion, may
grant.
 
(iii) Decision on Review of the Disability Claim.  The Committee will render its
decision on review promptly, but not later than forty-five (45) days after the
Committee receives the Claimant’s timely written request for a review of the
denial of the Disability Claim, unless the Committee determines that special
circumstances require an extension of time for processing the Claim, in which
case written notice of the extension will be furnished to the Claimant before
the termination of the initial forty-five (45) day period.  In no event will
such extension exceed a period of forty-five (45) days from the end of the
initial forty-five (45) day period.  The extension notice will indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render its decision on the Disability Claim.  In rendering
its decision, the Committee will take into account all comments, documents,
records and other information submitted by the Claimant (if any) relating to the
Disability Claim, without regard to whether such information was submitted or
considered in the initial Claim determination.  The review of the denied
Disability Claim will not be conducted by the individual who decided the
Claimant’s initial Claim nor the subordinate of such individual.  In deciding an
appeal of any denied Disability Claim that is based in whole or in part on a
medical judgment, the Committee will consult with a health care professional
(who will neither be an individual who was consulted in connection with the
initial Claim denial nor the subordinate of such individual) who has appropriate
training and experience in the field of medicine involved in the medical
judgment.  Any medical or vocational experts whose advice was obtained on behalf
of the Committee in connection with the denial of the Disability Claim will be
identified, regardless of whether the advice was relied upon in denying the
Claim.  If the Committee wholly or partly denies the Disability Claim on review,
the Committee will provide written notice to the Claimant which will set forth:
 
(1) the specific reasons for the denial of the Claim;
 
(2) specific reference(s) to the pertinent Plan provisions upon which the denial
was based;
 
(3) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in ERISA) to the Claimant’s Claim for benefits;
 
(4) a copy of any internal rule, guideline, protocol or other similar criteria
relied on in denying the Claim or a statement that such rule, guideline,
protocol or
Page 21 of 23

--------------------------------------------------------------------------------

Table of Contents
other similar criteria was relied on in denying the Claim and that a copy of it
will be provided without charge upon request; and
 
(5) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).
 
 
ARTICLE X

 
MISCELLANEOUS
 
10.1 Unsecured General Creditor.  Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company.  No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan.  Any and all of the Company’s
assets shall be, and remain, the general unpledged, unrestricted assets of the
Company.  The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors.  It is the intention of the Company that this
Plan be unfunded for purposes of the Code and for purposes of Title 1 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
 
10.2 Restriction Against Assignment.  The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or corporation; provided, however, that a Deferral Account
hereunder may be transferred to a Participant’s former spouse pursuant to
Domestic Relations Order.  No part of a Participant’s Accounts shall be liable
for the debts, contracts, or engagements of any Participant, his or her
Beneficiary, or successors in interest, nor shall a Participant’s Accounts be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever.  If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.
 
10.3 Withholding.  There shall be deducted from each payment made under the Plan
or any other Compensation payable to the Participant (or Beneficiary) all taxes
which are required to be with­held by the Company in respect to such payment or
this Plan.  The Company shall have the right to reduce any payment (or
compensation) by the amount of cash sufficient to provide the amount of said
taxes.
 
10.4 Amendment, Modification, Suspension or Termination.  The Committee may
amend, modify, suspend or terminate the Plan in whole or in part, except that no
amendment, modification, suspension or termination shall have any retro­active
effect to reduce any amounts allocated to a Participant’s Accounts.  If the Plan
is terminated pursuant to this Section 10.4, then no further Compensation
deferrals may be made under the Plan and the balances credited to the
Page 22 of 23

--------------------------------------------------------------------------------

Table of Contents
Accounts of the affected Participants will be distributed to them at the time
and in the manner set forth in Section 6.
 
10.5 Governing Law.  This Plan shall be construed, governed and administered in
accordance with the laws of the State of California , except where pre-empted by
federal law.
 
10.6 Receipt or Release.  Any payment to a Participant or the Participant’s
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims against the Committee and the
Company.  The Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect.
 
10.7 Payments on Behalf of Persons Under Incapacity.  In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Committee, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefore, the Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person.  Any payment made pursuant to such
determination shall constitute a full release and discharge of the Committee and
the Company.
 
10.8 Limitation of Rights and Employment Relationship.  Neither the
establishment of the Plan and Trust nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant, or Beneficiary or other person any legal
or equitable right against the Company or the trustee of the Trust except as
provided in the Plan and Trust; and in no event shall the terms of employment of
any Employee or Participant be modified or in any way be affected by the
provisions of the Plan and Trust.
 
10.9 Headings.  Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
 
10.10 Entire Agreement.  This Plan and any applicable deferral election forms
constitute the entire understanding and agreement with respect to the Plan, and
there are no agreements, understandings, restrictions, representations or
warranties among Participants and the Company other than those as set forth or
provided for therein.

 
Page 23 of 23

--------------------------------------------------------------------------------

 